PER CURIAM.
Cinque Akeem Barnes appeals the denial of his postconviction motion pursuant to Florida Rule of Criminal Procedure 3.850. In his postconviction motion, Barnes raised three claims of ineffective assistance of counsel. The trial court issued an order requiring the State to respond to Barnes’ first claim but did not address Barnes’ second or third claim. In its response, the State conceded that an evidentiary hearing was necessary to resolve Barnes’ first claim. After an evidentiary hearing, the *636trial court entered its order denying post-conviction relief. We affirm without discussion the denial of postconviction relief as to Barnes’ first claim. However, we reverse and remand for the trial court to consider the two additional claims in compliance with rule 3.850.
Affirmed in part, reversed in part, and remanded.
STRINGER, KELLY, and WALLACE, JJ., concur.